The opinion of the Court was delivered by
Wright, A. J.
The grounds of appeal submit errors of law, which, if they arise in the case, can only be heard in this Court when they are brought before it through the prescribed, and, therefore, appropriate course. When the objection is insisted on, as is done on behalf of the respondent here, the Court must necessarily regard it, if it is sustained by the authority of its own ruling and decisions. A party to avail himself of an error in law, made by the presiding Judge in his charge, must except to it before the jury retire to their room, and, so a failure to charge in a particular manner as to propositions of law, cannot be assigned as error, unless the Judge, on request, decline so to charge.
The absence of these observances, when insisted on here, and interposed as an objection to the appeal, if sustained by the fact, is fatal.
This has been the ruling of the Court in several cases, among which are Madsden vs. Phoenix Fire Insurance Co., 1 S. C., 27, and Abraham & Son vs. Kelley & Barrett, 2 S. C., 238.
As we do not regard ourselves at liberty to consider the points submitted,
The motion must be dismissed.
Moses, C. J., and Willard, A. J.. concurred.